 WEYERHAEUSER COMPANYWeyerhaeuser Company; Crown Zellerbach Cor-poration;Rayonier Incorporated;InternationalPaper Company; and AssociationandWesternStatesRegionalCounselNo. 3, InternationalWoodworkersofAmerica,AFL-CIOandWestern Council of Lumber and Sawmill Work-ers,AFL-CIO. Cases 36-CA-1261 and 19-CA-2652June29, 1967SUPPLEMENTAL DECISION AND ORDEROn November 16, 1965, the National LaborRelations Board issued its Decision and Order inthe above-entitled proceedings, finding that theRespondents had not engaged in the unfair laborpractices alleged in the complaint, and dismissingthe complaint in its entirety.' Subsequently, on apetition to review the Board's Order, the UnitedStates Court of Appeals for the District of Colum-bia Circuit remanded the case to the Board forfurther proceedings.2On August 31, 1966, the Board afforded allparties to the case an opportunity to file additionalbriefs. Thereafter, briefs were filed by the ChargingParties, the Respondents, and the General Counsel;the Respondents filed a brief in reply to the briefsof the Charging Parties and the General Counsel;the Charging Parties filed an answering brief to thebrief of Respondents; and the Respondents filed amotion to strike a supplement submitted with thebrief of the Charging Parties.3Pursuant to the court's remand, the Board hasreconsidered its Decision and Order. In doing so,theBoard has considered the Trial Examiner'sDecision, the exceptions and briefs filed prior to theBoard's Decision and Order, the briefs filed follow-ing the court's remand, the answering and replybriefs, and the entire record in the case.' Based onthe evidence in the record as a whole and for thereasons hereinafter set forth, the Board finds thatthe lockout by the four Respondent members of theAssociation, following the Unions' strike againstthe other two members of the Association, was law-ful,whether the lockout is judged under the princi-ples announced by the United States SupremeCourt inAmerican Ship Building Company v.N.L.R.B.,,380 U.S. 300, andN.L.R.B. v. Brown,380 U.S. 278, as the action of individual employers'155 NLRB 9212 365 F.2d 934.a In view of the Board's disposition of this case, Respondents' motionto strike is hereby denied.4 The request of the Respondents and the Charging Parties for oral ar-gument is denied, as the record herein,including the exceptions and briefs,adequately presents the issues and positions of the parties5Buffalo Linen Supply Company,109 NLRB 447, affd.sub nom.N.L.R.B. v. Truck Drivers Local Union No. 449,353 U.S. 87. In its299bargaining together in an informal structure, or isjudged underBuffalo Linenstandards' in the con-text of a multiemployer bargaining unit, as was doneby the Trial Examiner. In the light of the court's re-mand, we shall examine the Respondents' conductunder both tests.The Trial Examiner found, and we agree, that thesix Employers comprising the Association had ef-fectively established a multiemployer bargainingunit within the meaning of prior Board precedents,and that both Unions accepted that unit in thecourse of bargaining. The test to be applied in as-sessing the status of the Association as a multiem-ployer unit is well established: it is whether themembers of the group have indicated from the out-set an unequivocal intention to be bound in collec-tive bargaining by group rather than individual ac-tion, and whether the union representing their em-ployees has been notified of the formation of thegroup and the delegation of bargaining authority toit,and has assented and entered upon negotiationswith the group's representative.6 It is clear from therecord herein that the six Employers who formedthe Association possessed the requisite intention tobe governed by group action. Thus, all of the Em-ployers recognized from the outset that the As-sociation was to function as a fully bound group. In-deed, prior to the final formation of the Association,two prospective members, Simpson Timber andScott Paper, refused to join the new organizationspecifically because they did not wish to participateon a fully bound basis. Moreover, Wyatt, thespokesman for the Association and its membersduring negotiations, advised both Unions at thestart of the negotiations with each that all Em-ployers would be bound by any agreement reachedbetween the Union and the Association. Finally,following agreement between the parties, a settle-ment agreement with the Unions was, in fact,signed by Wyatt for the Association on behalf of allitsmembers.We find unpersuasive the various factors reliedupon by the Charging Parties and the GeneralCounsel in an attempt to demonstrate that the Em-ployers were not committed to be bound by the ac-tion of the Association in bargaining. The facts enu-merated above, demonstrating the required commit-ment to group action, easily outweigh the use of theword "voluntary" in the organic agreement and inletters to the Unions advising of the formation ofthe Association. In context, the use of "voluntary"original Decision and Order herein, the Board held that the lockout waslawful under the broad holdings inAmerican ShipandBrown,regardlessof the precise legal status of the Association. It found it unnecessary,therefore, to pass upon the Trial Examiner's findings that the Associationwas established and accepted by the Unions as a formal multiemployerbargaining unit, and that the lockout was thus lawful underBuffalo Linen.Member Brown,agreeing with the Board's result, would have affirmed thefindings acd conclusions of the Trial Examiner.6The Kroger Co.,148 NLRB569; Van Eerden Company, etc.,154NLRB 496.166 NLRB No. 7 300DECISIONSOF NATIONALLABOR RELATIONS BOARDismost reasonably interpreted as a descriptive termreferring to the status of the Association, like thatof any multiemployer association, as one foundedon "consensual relationship"among its members.Publishers Association of New York City, et al, v.N.L.R.B.,364 F.2d 293, 295 (C.A. 2). Nor do weconsider the fully bound nature of the Associationto be impaired by the provision in the organic agree-ment that issues were to be resolved by a 75-per-cent vote. That provision was reasonably explainedby Weyerhaeuser's size vis-a-vis that of its fellowmembers and the fact that each Company had onlyone vote, regardless of size. And, although certainof the testimony leaves it unclear as to the numberof negative votes necessary to "veto" a proposal, itisquite clear that at least two negative votes wererequired.7 Nor does the exclusion of certain specificissues from group bargaining by the members of theAssociation dictate a different conclusion, for theUnions were aware from the outset of bargaining ofthe subjects to be negotiated on an individual basis,and both Unions agreed to the exclusions during thecourse of bargaining. Moreover, the issues thus ex-cluded from group bargaining were those whichtraditionally had been reserved for bargaining at thelocal plant level.8 Finally, as set forth below, wefind that Charging Party, Lumber and Sawmill Wor-kers (LSW), agreed during negotiations to the ex-clusion of certain specified plants from group bar-gaining.For the reasons stated above and by the Trial Ex-aminer, and based on the evidence in the record asa whole, we find that the Companies comprising theAssociation sufficiently indicated from the com-mencement of bargaining with the Unions thenecessary intention to be governed by joint action.Indeed, the Board has found a multiemployer unit"even though the employers had never formalizedthemselves into an employer association, a require-ment the Board has never demanded. Substancerather than legalistic form is all the Board has everrequired in multiemployer bargaining."9We also agree with the Trial Examiner that bothUnions, after their favorable responses in a series'For this reason,it is unnecessary to pass upon the legal effect of aprovision,in a like context,under which one member of a multiemployerassociation could preclude acceptance of a bargaining proposal.8See in this regardThe Kroger Company, supra; The Kroger Com-pany,141 NLRB 564, affdsub nom. RetailClerks v N.L.R.B.,330 F.2d210 (C.A D.C).HTown & Country Dairy,136 NLRB517,52310 Prusia's notes covering the portion of the May 9 negotiations im-mediately following the caucus referred to above, read as follows.Johnston:TheWesternCouncilNegotiatingCommittee isrepresenting all of the Local Unions and we will be speaking for all ofour Locals and you will be speaking for all,but three plantsWe willagree to recognize you as an association for collective bargaining onwages and not only on your issues,but also our issues that we have orwill present to youWyatt I understand your position,but I want it understood that thisof discussions with Lowry Wyatt, who representedWeyerhaeuser and subsequently became chairmanof the Association's bargaining committee, tofeelers about the prospective formation of the As-sociation, and after formal notification of the As-sociation's actual creation and the delegation of bar-gaining authority to it by each of the six Employermembers, accepted the new multiemployer unit bytheir participation in the negotiations. Thus, bothtreated with the AssociationquaAssociation, bysubmitting their proposals to the Association assuch and by responding to its offers as group offers.Moreover, the Unions agreed to the establishmentof several joint Association-Union committees tostudy and make future recommendations on severalsubjects of negotiation. Additionally, in the case ofLSW, the notes taken by its recording secretary,Ted Prusia, at the initial bargaining session with theAssociation on May 9, rebut that Union's conten-tion that no agreement on the new unit was reachedbecause of the Association's insistence on exclud-ing three plants located east of the Cascade Moun-tains.Those notes show that, prior to a union cau-cus at 2 p.m., no agreement had been reachedbecause of the issue of plants sought to be excludedby the Association. Following that caucus, how-ever, the notes reveal clearly the Union's conces-sion on that point and its recognition of the Associa-tion prior to the commencement of bargaining oneconomic issues.'0Itwas not until some time after the lockoutstarted that the Union, while continuing to bargainwith the Association, sought for the first time todeny the existence of a multiemployer bargainingunit. But that belated denial, which was inconsistentwith the Unions' contemporaneous dealings, cannotbe held to have destroyed the previously acceptedbargaining framework. The Association refused toagree to any such interpretation and consistentlymaintained its original representative authority andstatus.-The fact that the settlement agreementfinally concluded was entered into by the Unionswith the Association serves to confirm the validityof the finding we make that a multiemployer unitwas created and maintained.association can not speak for the plants excluded And, in agreeingwith your points, it does not mean that we are in agreement on all is-sues at this timeRoberts:(For St. Regis) We will be speaking only for the plantslisted [west of the mountains]and we will be willing to meet atKhckitat and Libby on the issues at those plans.Hartley then presented to the Association Committee the letterstating wage demand and also on master agreement approach. Em-ployers took time off to read the letter" Had the Unions'action at that time been construed as an attemptedwithdrawal,a position they did not take for obvious reasons,itwould ofcourse have been untimely and ineffective.Ice Cream, Frozen CustardIndustryEmployees,etc.,145NLRB 865,Universal Insulation vN.L.R.B.,361 F.2d 406 (C.A6),N.L R.B. v Sheridan Creations, Inc.,357 F.2d 245 (C A. 2), cert denied 385 U S. 1005. WEYERHAEUSER COMPANYIn the circumstances of this case, we agree withthe Trial Examiner that the individual units of eachof the employer-members of the Association wereeffectively merged into a multiemployer unit by vir-tue of the joint bargaining engaged in between theAssociation and the Unions.12 Therefore, followingthe Unions' selective strike against two members ofthe Association, the remaining members were enti-tled to preserve the integrity of the multiemployerunit by the lockout employed herein.13For the reasons stated above and by the Trial Ex-aminer, the Board adopts the Trial Examiner's con-clusions that the Employers formed a valid mul-tiemployer unit, that the Unions accepted such unit,and that the lockout on the part of the four Re-spondent Employers was lawful underBuffaloLinen.Assuming,arguendo,however, that a formalmultiemployer unit either had not been formed orhad not been accepted by the Unions, the Board re-affirms its original holding that the lockout was law-ful under the principles announced by the SupremeCourt in its interrelated opinionsin American ShipandBrown, supra,to govern lockouts generally.In its original Decision, the Board concluded thatthose principles control in the instant situationwhere, "two or more employers bargain jointly witha union, an impasse in negotiations is reached overa mandatory subject of bargaining, and the unionstrikes only some of the employers engaged in suchjoint bargaining."14 On review, the court of appealsquestioned certain aspects of the Board's treatmentof the case and remanded it to the Board for furtherconsideration. The court first noted that the casehad been tried before the Trial Examiner under aBuffaloLinentheory, but that the Board hadrested its Decision on a different basis. Because ofthis, said the court, the Board in effect judged theRespondents' conduct in the light of the motivationupon which they "might" have acted, rather thanthat upon which they did act.With all due respect for the court, we view thematter differently. The essence of our original hold-ing was that, examined in the light most favorableto the General Counsel, the Respondents' con-duct- as established at the hearing- did not vio-late the Act under the recent holdings of theSupreme Court. Thus, it is apparent from the recordthat the Respondent Employers locked out theiremployees to protect the unity of the bargainingposition taken jointly by all members of the As-sociation, pursuant to the agreement establishingthe Association. Moreover, the lockout provisions12 Safeway Stores, Inc.,148 NLRB 660; Town &Country Dairy,supra.The case ofThe Great Atlantic and Pacific Tea Company,145NLRB 361, enfd. in relevant part, 340 F.2d 690 (C.A. 2), relied upon bytheGeneral Counsel, is factually distinguishable. The union and ern-ployers there bargained- both prior to and following the strike andlockout - primarily about the existence of a multiemployer unit, ratherthan economic issues In the instant case, the parties bargained extensive-ly over economic issues, both during the approximately 12 bargaining ses-sions prior to the lockout and those subsequent thereto. And, as discussed301of the agreement were by their express terms opera-tive only "with respect to subjects of bargainingdelegated to the Association." Contrary to the as-sertions of the Charging Parties, the lockout provi-sion of that agreement cannot be viewed in isolationfrom the provisions delegating to the Associationthe authority to represent its members in presentingto the Unions a bargaining position common to all,as discussed more fully below. It is true, of course,thatprior toAmerican ShipandBrown,thelockouts probably would have been found unlawfulon this record if no formal multiemployer unit ex-isted or had been recognized by the Unions. Butwith the issuance of those decisions, the state of thelaw on lockouts, and the standards to be appliedthereunder, underwent a change of controlling sig-nificance to our determination. Therefore, accept-ing the Respondents' purpose- "to protect the in-terests of our group against this selective strike," -as announced at the time of the lockout, the Boardheld that, under the tests ofAmerican ShipandBrown,the Respondents had not violated the Acteven if they were incorrect in believing that theunity of their bargaining position was founded onthe legal existence of a formal multiemployer unit.Unless that mistaken belief (assuming the absenceof such a unit) can be transformed into the unlawfulmotivation now required by the Supreme Court, itis difficult to find a basis for holding that the lockoutviolated Section 8(a)(3) and (1).In judging the critical issue of motivation, theburden is, of course, on the General Counsel toprove unlawful motivation, rather than upon theRespondents to prove a lawful motive. Whether theGeneral Counsel has satisfied that burden, apartfrom the multiemployer issue discussed above, de-pends upon the resolution of several subsidiary is-sues.First, the Board found in its initial Decisionthat, as of June 5, "all six Employers had reachedan impasse with the Unions over certain of theeconomic items being negotiated." 15 The recordisrepletewith evidence supporting this finding.Thus, at the June 4 negotiations between the As-sociation and International Woodworkers of Amer-ica (IWA), Union Spokesman Nelson announcedthat the parties were at an impasse and that IWAwas discontinuing negotiations. Similarly, at theJune 3 negotiations between the Association andLSW, the latter's representative,Hartley, ob-served that the parties were deadlocked. More-over, in a letter addressed to locals of LSW oninmore detail,infra,the breakdown in negotiations which occurred inearly June resulted from the failure to reach agreement on economic is-sues, principally wages. Therefore, also unlikeA & P,it cannot be saidhere that the lockout was utilized to compel the Unions to'accept a mul-tiemployer unit.13Buffalo Linen Supply Company, supra.14Weyerhaeuser Company, supra,at 923.15Weyerhaeuser Company, supra,at 922. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 5, Hartley stated that the negotiations had"reached an impasse." Even tangible evidenceof the existence of an impasse was provided bytheUnions on June 5 in the form of their strikeagainst St. Regis and U.S. Plywood.It is equally clear that the impasse was reachedon economic items, principally wages. Nelson, forexample, indicated to the Association on April 29that the Association's wage offer was so low as tomake it apparent that the Employers were "intend-ing to negotiate to a strike situation." Further, in ameeting with Wyatt on June 5, he stated that theEmployers would have to do better concerning ageneralwage increase, loggers' travel time, andovertime, and abandon their "hours of labor"proposal.Wyatt listed the same items as the prin-cipal differences at the May 27 bargaining session,and stated that, at the June 4 meeting, the partieswere still 15 cents apart on wages. Similarly, John-ston testified that, as of June 3, the amount of thewage increase was the principal issue in dispute,and LSW advised Wyatt that the Employers wouldhave to raise their wage offer in order to avoid astrike. Later, on June 18, Hartley again stated thatthe wage offer was the key to the dispute.The next matter to be considered is the nature ofthe bargaining in which the Association and theUnions were engaged. We agree with the court ofappeals' characterization of our prior decision asholding "that there can be joint bargaining whichfalls short of a full-scale multiemployer unit butwhich still serves to bring a concerted multiple em-ployer lockout within the protection ofAmericanShip."16 In view of the court's request for furtherexplication of our view of joint bargaining, particu-larly in the present context, we turn now to the es-sential components of the bargaining conducted inthe instant case. All six members of the Associationadvanced a common bargaining position through asingle designated representative, a fact recognizedby the Unions. The Unions in turn made commondemands through the Association, which we heretreat as their (the Employers') joint agent, upon allsix Employers. Further, as noted above, each of the]s 365 F.2d at 937. Indeed, were it otherwise, only those lockouts oo-cumng in single employer or formal multiemployer unit situations couldbe found lawful, thus banning lockouts in all other forms of joint, or group,bargaining; a notion totally at odds with the letter and the spirit of therecent Supreme Court decisions.11Union recognition of this fact is evidenced,inter aka,by an IWAletter to its local unions, dated June 5, in which the locals were advisedthat certain of the members of the Association were being struck, and thatthis device would be "the most effective method to obtain an industry-wide settlement .. "is InEvening News Association,166 NLRB 219, issued this date, amajorityof the Board dismisses the complaint in the circumstances of thatcase, even though the two employers bargained separately with the unioninvolved, and had not entered into a binding commitment at the outset ofthe negotiations, as did the members of the Association hereinis In view of the varying forms of group bargaining, and mindful of theadmonition of the court of appeals to eschew broad characterizations injudging specific conduct alleged to be unlawful, we deem it both unneces-six Employers had committed itself from the outsetof bargaining to be fully bound by any agreementreached on its behalf by the Association, and eachof the Unions was so advised at the commencementof the respective negotiations." Whatever the ef-fect in another context of the lack of a commitmentto be fully bound on the part of employers, or thelack of knowledge of such a commitment by theunion, those factors are present herein."' And, inour opinion, the factors enumerated above areample to justify labeling as "joint" the bargainingconducted herein.19 Finally, as found above, an im-passe had been reached between both Unions andeach, as well as all, of the Employers over the sub-stance of the economic position being advanced foreach by the Association, its designated agent.In legal effect, then, each member of the Associa-tion at that time stood in the position of the em-ployerAmerican Ship,and was entitled to lock outits employees in order "to affect the outcome of theparticular negotiations in which it was engaged."2°While that action had the conceded effect of sup-porting the bargaining position of the other Associa-tion members, the record herein compels a findingthat that action was intended to, and did, supportthe individual (and common) position of each of theEmployers engaging in the lockout. In these cir-cumstances, we are unable to conclude that theGeneral Counsel has met his burden of proving bya preponderance of the evidence either the presenceof an unlawful motivation to discourage union mem-bership or otherwise discriminate against unionmembers as such, or the absence of a legitimatebusiness interest on the part of the Respondents inlocking out their employees. Nor has he proved thatthe Respondents' lockout was so inherently prejudi-cial to statutorily protected rights as to warrant afinding of unlawful interference, restraint, or coer-cion in violation of Section 8(a)(1). The issue comesdown to this: Does the fact that a lockout supports,and is designed to support, the bargaining positionof other employers jointly ranged in bargainingalongside the locking-out employers, who thus seekafter impasse to strengthen their own bargainingsary and undesirable to attempt to establish herein the precise limits of"joint bargaining" as a generally controlling legal concept.But whatever label is attached, the determination of the six Employersto bargain together for common terms, and the attempt of the Unions tosecure common terms from all of the Employers in the negotiations withthe Association and by means of their selective strike against two of thesix, clearly reveal in the circumstances of this case that each of theRespondents had a legitimatebusinessinterest of its own to protect whenitacted to support "the interests of the group," i e., the common bargain-ing position they had taken in their joint dealings with the Unions20 American Ship, supra,at 313. Indeed, under the Supreme Court'sdecision, it seems clear that the Employers herein, even in the absence ofa strike of any kind, could have locked out their employees in support ofthe commonly held bargaining position following an impasse with theUnions It would be anomalous, then, to hold that the right to take suchaction evaporated because the Unions initiated the economic combat byengaging in what they termed selective strikes against some members ofthe Association in order to obtain an "industry-wide settlement" from allsix Employers. WEYERHAEUSER COMPANY303positions against union whipsaw action taken to wincommon bargaining demands from all, necessarilymake the lockout unlawful?We conclude after care-ful review that it does not.Therefore,and for the reasons set forth in our ini-tialDecision in this case,we reaffirm our conclu-sion that the lockout by the Respondent Employersherein was lawful under the principles set forth bythe Supreme Court inAmerican ShipandBrown,supra,even if the Association be viewed assomething less than a formal multiemployer unit.On both of the bases set forth above,we shalldismiss the complaint herein.21ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the complaintherein be,and it hereby is, dismissed in its entirety.21 In joining in the dismissal of the complaint,Member Brown reliessolely on the grounds stated by him in the original Decision and Order,namely,the Association had been established and recognized as a mul-tiemployer unit and the Respondent Employers'lockout action was ac-cordingly lawful underBuffalo Linen,supra.